Citation Nr: 1014827	
Decision Date: 04/19/10    Archive Date: 04/30/10

DOCKET NO.  04-38 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) benefits pursuant to 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney at 
Law


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from May 1944 to March 
1946.  He died in April 2000.  The appellant is his widow.

These matters come before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2002 Decision Review 
Officer's decision, and a September 2003 rating decision, of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska.

The Board issued a decision in July 2005, which reopened and 
denied the appellant's claim for service connection for the 
cause of the Veteran's death, and denied her claim of 
entitlement to DIC benefits under 38 U.S.C.A. § 1318.  The 
appellant appealed to the U.S. Court of Appeals for Veterans 
Claims (Court).

In March 2007, the parties filed a joint motion requesting 
that the Court vacate the July 2005 Board decision and remand 
the case for readjudication in compliance with directives 
specified.  The Court issued an Order in March 2007 that 
granted the joint motion and returned the case to the Board.

In a March 2008 decision, the Board denied service connection 
for the cause of the Veteran's death, and denied entitlement 
to DIC benefits under 38 U.S.C.A. § 1318.  The appellant 
appealed to the Court.  In an October 2009 memorandum 
decision, the Court set aside the Board's March 2008 decision 
and remanded the matter for further proceedings consistent 
with its decision.  

As another preliminary matter, the Board notes that in her 
October 2004 VA Form 9 the appellant requested a hearing 
before a Veterans Law Judge to be held in Washington, DC.  
The hearing was scheduled for February 15, 2005.  In a signed 
statement dated January 27, 2005, the appellant indicated 
that she desired to cancel her personal hearing.  As such, 
the request is deemed withdrawn.  See 38 C.F.R. § 20.702(e)

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

In the October 2009 memorandum decision, the Court observed 
that the Board's March 2008 decision had relied on a negative 
January 2004 VA medical opinion.  The Court observed that the 
January 2004 VA medical opinion cited a March 2003 scientific 
article as concluding that findings did not support the 
hypothesis that exposure to traumatic events per se increased 
the risk of substance abuse disorders.  The Court held that 
it was not clear to what extent the March 2003 scientific 
article was relevant to the issue in the present case, which 
was whether the Veteran's PTSD caused nicotine dependence 
leading to the deleterious effects of prolonged smoking.  The 
Court noted that it was not clear that nicotine dependence 
was considered a substance abuse disorder as that term was 
commonly used in medical circles.  The Court further noted 
that it was not clear from the January 2004 VA medical 
opinion that the March 2003 scientific article considered the 
relationship between trauma that had matured into PTSD and 
nicotine dependence, as a quotation from the scientific 
article included in the VA medical opinion only mentioned 
traumatic events.  

In addition, the Court held that it was unclear which 
standard of proof the January 2004 VA examiner used to make a 
statement that none of the seven relevant scientific articles 
he had found demonstrated that PTSD caused nicotine 
dependence.  Because the scientific articles were not 
included in the record, it was unclear to the Court whether 
some or all of them may have indicated some statistical 
correlation between PTSD and nicotine dependence, and if so, 
what standard of mathematical or medical certainty the VA 
examiner applied in his assessment that they failed to 
demonstrate a connection.  The Court reiterated that the 
appropriate legal standard for resolving any issue material 
to the determination of a matter was whether it was at least 
as likely as not as the claimant contended.  

The Court also pointed out that the Board's March 2008 
decision addressed the evidence in terms of whether it 
"conclusively demonstrates" that the Veteran's PTSD 
contributed to his cardiac and respiratory problems.  

The Court has held that once the Secretary undertakes the 
effort to provide an examination when developing a service-
connection claim, even if not statutorily obligated to do so, 
he must provide an adequate one.  See Barr v. Nicholson, 21 
Vet. App. 303, 311 (2007); see also 38 C.F.R. § 4.2 (2009) 
(noting that if the examination report does not contain 
sufficient detail, it is incumbent upon the rating board to 
return the report as inadequate for evaluation purposes).  

In light of the foregoing, a VA medical opinion is still 
required to address the likelihood that the Veteran's PTSD 
caused nicotine dependence.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Provide the claims folder to an 
appropriate VA examiner and request 
that a medical opinion be provided, 
based on a review of the evidence 
contained in the claims folder, as to 
whether it is at least as likely as not 
(50 percent or more likelihood) that 
the Veteran's PTSD resulted in nicotine 
dependence.  In doing so, the examiner 
should address a private December 2003 
medical opinion from Dr. L.B., and a 
private July 2007 medical opinion from 
Dr. G.W., which assert such a causal 
relationship.  The examiner should 
provide copies of any scientific 
articles or studies to which he or she 
refers.  The examiner is requested to 
provide a rationale for any opinion 
expressed.

2.  Then, readjudicate the appellant's 
claims.  If any benefit sought on 
appeal remains denied, the appellant 
and her representative should be 
provided a supplemental statement of 
the case and afforded an opportunity to 
respond.  The case should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)








This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


